The opinion of the court was delivered by
Stiles, J.
The main question in this case is, whether the members of the city council of Puyallup, which is a city of the third class, shall be paid for sitting as a board of equalization in the month of May. The act of March 9, 1893 (Laws, p. 157), amending the act of 1890 providing for the organization of municipal corporations of the second, third and fourth classes, amended § 133 of the act of 1890 (Laws, p. 192) by imposing upon the city clerk the duties of city assessor and abolishing the office of city assessor entirely. Another act (Laws 1893, p. 171), approved the same day, provided for the assessment of property in cities of the third and fourth classes by the county assessor. The first of these two acts passed the house February 21th, and the senate March 2, 1893; the latter act passed the house March 3d, and the senate March 8th. The former act was without an emergency clause, and went into effect June 7th; the latter act contained an emergency clause, and went into effect immediately upon its approval by the governor.
*31The effect of the latter act is, that the council could not sit as a board of equalization. The court below, taking the view that the second act should prevail, prohibited the members of the council from acting as such board of equalization, and receiving pay therefor. We agree with this disposition of the case. Whether in pursuance of the second act the first one would have any force after the 7th of June, might be a question for discussion, but the fact is that at the time the council proposed to sit as a board of equalization in the month of May the second act was the law of the state, and the judgment was right. But we are also of the opinion that where two conflicting acts upon the same subject matter are passed at the same session of the legislature, and their conflict is such that they cannot be harmonized and stand together, and one of them contains an emergency clause and the other does not, that one containing the emergency clause must be taken to overcome the other. The simple fact of there being an emergency clause would tend to show that.the subject matter of the act was more clearly and pointedly before the legislature than the subject matter of the other act. In this case the second act has the additional argument in its favor that it was actually passed by both houses of the legislature after the first one.
A number of other points are made in the brief of the appellants against the validity of the second act, all of which are objections to the power of the legislature to interfere with municipal corporations in the matter of assessing property for taxation. But we are of the opinion that none of them are well taken. The legislature, by the new procedure, does not assume to levy taxes upon the property of citizens, nor to require municipal corporations to do so; all that it does is to provide for the means by which the basis of such taxation may be ascertained. There is no vested l’ight, either in the corporation or in the citizen, to have *32property assessed in any particular way, and those matters, as are all matters pertaining to corporations of this class, are entirely within the control of the legislature.
It is objected that the second act embraces more than one subject. It is an act to provide for the assessment and collection of taxes, and is in exact accord with the great mass of the revenue laws which are passed by legislatures. To have enacted a complete law upon the subject, the legislature could scarcely have done less than it has in this instance.
It is also claimed that this act should be considered as prospective only in its operation, and that, inasmuch as under the old law the assessor might have completed and returned his assessment to the city council before the new law went into force, therefore the council should be permitted to complete the assessment, and that taxes for this year should be collected upon that assessment. But this contention cannot be sustained. The law is to be construed prospectively, of course, unless by its express or clearly implied terms it is to have a retrospective effect; but the law having gone into effect March 9th applied to all proceedings relating to taxation in cities of the third and fourth classes subsequent to that date. Taxes for this year will be based upon the assessment made by the county assessor, and it will be an idle and useless labor for a city council to in any wise consider an assessment made by the city assessor.
The further point is made that by this new act the city councilmen are deprived of the only compensation which the law allows to be paid them for their services, inasmuch as it is only while sitting as boards of equalization that they can receive any pay. The constitution provides that the compensation of a public officer shall not be increased or diminished during his term of office. But the statute (Gen. Stat., § 628) does not give the members of the coun*33cil compensation for their services while acting as a board of equalization; it merely excepts that service from the prohibition against receiving any compensation at all. The right to receive compensation is purely permissive, and depends upon their own action. They may or may not be paid for their services in that capacity. Section 646, requiring the city council to sit as a board of equalization, is a law which imposes a special duty upon the council, and when its members are relieved from the duty, they no longer have either a legal or moral right to pay for services.
Judgment affirmed.
Dunbar, C. J., and Hoyt, Scott and Anders, JJ., concur.